— Judgment of resentence, Supreme Court, New York County (Ronald Zweibel, J.), *495rendered February 22, 2012, resentencing defendant to a term of 15 years, with five years’ postrelease supervision, unanimously affirmed.
The resentencing proceeding imposing a term of postrelease supervision was neither barred by double jeopardy nor otherwise unlawful (see People v Lingle, 16 NY3d 621, 630 [2011]). We perceive no basis for reducing the term of postrelease supervision. Concur — Tom, J.P., Friedman, Freedman and Feinman, JJ.